Citation Nr: 9924939	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-11 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
post-operative scar of the left chest, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a fractured left fourth rib.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel



INTRODUCTION

The veteran had active service from April 1955 to September 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.


FINDING OF FACT

Current manifestations of the veteran's residuals of a 
fractured left fourth rib, to include a post-operative scar 
of the left chest, include complaint of pain in the area of 
the rib, with pain on palpation of the surgical scar; the 
removal of two ribs is not shown. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a fractured left fourth rib, to include a post-
operative scar of the left chest, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, 
4.118, Diagnostic Codes 5297, 7803, 7804, 7805 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran's assertion of an increase in severity of a service 
connected disorder constitutes a well-grounded claim 
requiring that VA fulfill the statutorily required duty to 
assist found in 38 U.S.C.A. § 5107(a) because it is a new 
claim and not a reopened claim.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998).

Pertinent regulations do not require that all cases show all 
findings specified by the Schedule for Rating Disabilities, 
but that findings sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (1998).  Therefore, 
the Board will consider the potential application of the 
various other provisions of the regulations governing VA 
benefits, whether or not they were raised by the veteran, as 
well as the entire history of the veteran's disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991).

Factual background

Briefly, the service medical records reveal that the veteran 
fractured his left fourth rib in an automobile accident 
during service.  As a result, the left fourth rib was 
resected.  The veteran is currently assigned a 10 percent 
rating for a residual surgical scar, and a noncompensable 
rating for residuals of a fractured left fourth rib.

While VA outpatient treatment reports for the period 
September 1995 to June 1997 show various complaints of left 
chest pain, the bulk of the records relate to physical 
problems unrelated to the issues on appeal.

In September 1997, the veteran was afforded a VA examination.  
The report reveals that the veteran complained of pain in the 
ribs, arms, and shoulders.  VA medical staff told him that he 
developed arthritis as a result of the surgery he had in 
service.  He took Salslate and occasionally had sharp pains 
that would last for seconds.  He reported that the Salslate 
assisted him with the pain.  He described an occasional pain, 
like a grabbing sensation, since the surgery, and a sore 
incision when palpated.  He added that there had been no 
significant change since the surgery, except that the 
Salslate helped relieve the rib pain somewhat.  He remarked 
that he had a dull ache around his ribs, which was different 
than the sharp pains related to his arms and left shoulder.  
Physical examination revealed, an "arcing" healed incision 
to the left side of the chest, which was 18 centimeters by 
three millimeters in thickness.  It began on his back and 
arced around anteriorly in a sloping fashion.  The incision 
was well healed.  There was a one centimeter, rounded 
incision, inferior to the scar in the mid-axillary line, 
probably from a surgical drainage tube.  There was soreness 
with palpation of the incision, however, there was no keloid 
formation.  It was normal in color and basically 
unremarkable, with no significant subcutaneous adherence.  
The veteran, however, complained of pain syndrome.  

The examiner compared chest x-ray studies from September 1997 
and May 1994.  The examiner noted no significant interval 
change deformity of the left lateral fourth rib, and the 
chest appeared stable.

The examiner diagnosed chronic pain syndrome of the ribs, a 
normal appearing thoracotomy scar with pain syndrome on 
palpation.  With respect to pain discussed above, the 
examiner observed no significant grimacing, wincing, or 
guarding.  The veteran did not describe a debilitating pain 
which would have prompted more objective signs of pain on 
physical examination.  Rather, these pains were chronic, 
nagging pains, some of which were newly developed in the past 
couple of years.

Analysis

Turning to the case at hand, the Board has determined that 
the grants of service connection currently in effect for the 
veteran's residuals of a fractured fourth rib and a post-
operative scar of the left chest should be modified in 
accordance with the relevant diagnostic criteria.  In this 
regard, the RO has assigned a 10 percent rating for residuals 
of a post-operative left chest scar pursuant to Diagnostic 
Code 7805.  Diagnostic Code 7805 provides that scars shall be 
rated on limitation of function of the part affected.  The 
part affected here is the left rib cage surrounding the left 
fourth rib.  

The RO has also assigned, by analogy, a noncompensable rating 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5297 for the 
residuals of a fractured fourth left rib.  The Board notes 
that, where the particular disability for which the veteran 
is service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 
4.27 (1998); see also Lendenmann v. Principi, 3 Vet. App. 
345, 348 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  Diagnostic Code 5297 provides for a 20 percent 
evaluation to be assigned for the removal of two ribs; and a 
10 percent evaluation for the removal of a rib, or the 
resection of two or more ribs without regeneration.  In this 
case, the service medical records show that the veteran's 
fourth left rib was resected in service, with regeneration. 

In Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994), the 
United States Court of Appeals for Veterans Claims held that 
a veteran was entitled to a separate rating for scars if none 
of the symptomatology was duplicative of or overlapping with 
the symptomatology of another condition.  As noted in the 
service medical records, however, the service-connected 
surgical scar is a residual of the fractured left fourth rib.  
Thus, the criteria for Diagnostic Code 5297 contemplates a 
post surgical scar if a rib is resected or removed.  To 
provide a separate rating for a condition already 
contemplated by a specific diagnostic code under which the 
veteran is rated would constitute rating the "same 
disability" or the "same manifestation" in violation of the 
rule against pyramiding.  38 C.F.R. § 4.14 (1998).  
Therefore, the Board will not consider a separate evaluation 
for the post-operative scar, but instead, will consider it as 
a residual of the fractured fourth rib pursuant to Diagnostic 
Code 5297.

In that connection, the Board finds that a rating in excess 
of 10 percent is not warranted as there is no evidence 
demonstrating that the residuals of the veteran's healed 
fracture of the left fourth rib, to include the post-
operative scar, are of such severity that they amount to, by 
analogy, a resection of two ribs as required for a 20 percent 
rating under Diagnostic Code 5297.  Further, inasmuch as the 
veteran was diagnosed in September 1997 with pain syndrome on 
palpation of the post surgical scar, tantamount to an 
objectively tender and painful scar warranting a 10 percent 
rating in accordance with Diagnostic Code 7804, the Board 
finds that a 10 percent rating (the currently assigned 
evaluation) is appropriate for the veteran's overall 
impairment.  Accordingly, an evaluation in excess of 10 
percent is not warranted under Diagnostic Code 5297.

The Board has also considered whether a higher rating is 
warranted under any other potentially applicable Diagnostic 
Code.  While a separate rating for the post-operative scar is 
not permitted, nevertheless, a higher rating is also not 
warranted under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7803 (for a poorly nourished or ulcerated 
scar), since the maximum rating allowed under such Code is 10 
percent, identical to the veteran's present pertinent rating.  
As to Diagnostic Code 7804 (which contemplates scarring that 
is tender and painful on objective demonstration), the 
veteran's currently assigned 10 percent rating equates with 
the maximum evaluation allowed under such Code.  Finally, in 
the absence of any evidence demonstrative of scar-occasioned 
limitation of function involving the veteran's left rib cage, 
a rating in excess of 10 percent based on the provisions of 
Diagnostic Code 7805 is not in order.  Given the foregoing, 
then, relative to Codes 7803, 7804 and 7805, and since the 
residuals of the post-operative scar cannot be considered 
separately, the Board is constrained to conclude that an 
increased rating for the veteran's residuals of a fractured 
left fourth rib, to include a post-operative scar of the left 
chest, is not in order.  38 C.F.R. §§ 4.14, 4.118, Diagnostic 
Codes 7803, 7804, 7805. 

In making the foregoing disposition, the Board has also given 
consideration to the provisions of 38 C.F.R. § 4.7, which 
provide that, where there is a question as to which of two 
evaluations should be assigned, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  However, the record 
does not show that the actual manifestations of the veteran's 
pertinent service-connected disability more closely 
approximate those required for a 20 percent rating than they 
do the disability rating currently assigned. Therefore, the 
Board is unable to identify a reasonable basis for a grant of 
the benefit sought on appeal.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.71a, 4.118, and Diagnostic Codes 5297, 7803, 
7804, 7805.


ORDER

An increased rating for residuals of a fractured left fourth 
rib, to include a post-operative scar of the left chest, is 
denied.  



		
	MICHAEL P. VANDER MEER
Acting Member, Board of Veterans' Appeals



 

